DETAILED ACTION
This is in response to application filed on July 23, 2020, said application is a continuation of, and claims priority to U.S. patent application Ser. No. 15/899,057, filed on Feb. 19, 2018, now U.S. Patent No. 10,754,525 which is a continuation of, and claims priority to U.S. patent application Ser. No. 15/374,862, filed on Dec. 9, 2016, now U.S. Patent No. 10,203,855. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and presented for examination, of which claims 1, 16 and 20 are in independent form.

Claim Objections
Claims 1-4, 11-12, 15-16, 18, and 20 are objected to because of the following informalities:  Regarding claim 1, the limitation “...causing the image to be displayed the user interface...” appears to be missing a preposition “on” between the word “displayed” and “the”, and the limitation “memory” should be preceded with a determiner “a” and “an” in front of the “input”.  Furthermore, claim 1 should specify “a user” is doing the selection of an object and the input, which would also help to remove the antecedent basis issues in claims 2-3.  Regarding claim 4, the limitation “a request” should be amended to “the request”.  Regarding claims 11-12, the limitation “...wherein generating the media overlay includes...” should be amended to “wherein the generating the media overlay includes...”  Regarding claim 15, the limitation “the one or more users” should be amended to “the one or more other users” since claim 5 recites “one or more other users” so to keep consistency in the referencing of elements from the parent claim 5.  Regarding claims 16 and 20, the limitation “...to be displayed a user interface...” is missing “on”.  Furthermore, claim 16 should specify “a user” is doing the selection of an object and the input.  Regarding claim 18, the limitation “...further comprising comprising:...” appear contain an extra “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 5, 15-16 and 20, the following limitations lack antecedent basis: Claims 1, 16 and 20, the limitation "the distribution”; Claims 2-3, the limitation “the user”; Claim 3, the limitation “the likeness”; Claim 5, the limitation “the server”; Claim 15, the limitation “the instruction for controlling usage of the overlay...”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. (US PGPub. No. 2018/0068475; Filed: Sep. 8, 2016) (hereinafter Blue) in view of Moore (US PGPub. No. 2011/0107241).

In reference to independent claim 1:
Blue teaches a system comprising: a processor; an image capture device coupled to the processor; a user interface coupled to the processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: capturing an image using the image capture device; causing the image to be displayed the user interface; receiving, via the user interface, a selection of an object within the image; generating a media overlay comprising the selected object (i.e. ... The computing device 102 may include one or more processors... a memory..... a touch screen display...image content;... may be captured by an image capture device... the image i1 is being displayed.. within an inside edge 164i of the edge 164 of the perimeter 162 may be selected for generation of a new image (e.g., to form a sticker based on portions if the image i1 disposed within the edge 164 of the perimeter 162..... - Paragraphs 23, 25, 31); 
Blue does not teach receiving input via the user interface requesting usage information of the media overlay; and causing the usage information of the media overlay to be displayed on the user interface, the usage information of the media overlay comprising information corresponding to the distribution of the media overlay.  However, Moore teaches “...usage data representing use of items...Using the usage data, the tracking server system 108 generates the report data representing: (i) the at least one media content or resource 604 being used by the visitor...incoming observer request from the observer client 504, e.g. for a particular report... and presented by the user interface rendered... The interface 4200 may be used for conveniently viewing information, trends and patterns in any usage data...type of item...an image....” (Abstract; Paragraphs 66, 78, 193-194; Note that Blue already teaches a media overlay, of which is merely an image, therefore, Moore teaches how the usage of a media resource item such as an image can be tracked and displayed).  It would have been obvious to modify Blue with the teachings of Moore with the motivation to provide user a usage data analysis of the use of a resource by other users (Paragraph 21).

In reference to claim 2:
Blue and Moore teach the system of claim 1, Blue teaches wherein the object includes a likeness of the user (i.e. ...image content ... may be captured by an image capture device... - Paragraph 25; Note that the limitation is directed to nonfunctional descriptive material, and is therefore not given any patentable weight. Furthermore, an image capture device can capture any images including a person’s face).

In reference to claim 3:
Blue and Moore teach the system of claim 1, Blue teaches wherein the likeness of the user includes a face of the user (i.e. ...image content ... may be captured by an image capture device... - Paragraph 25; Note that the limitation is directed to nonfunctional descriptive material, and is therefore not given any patentable weight. Furthermore, an image capture device can capture any images including a person’s face).

In reference to claim 4:
Blue and Moore teach the system of claim 1, Blue teaches wherein the memory further stores instructions for causing the system to perform operations comprising: transmitting the media overlay to a server (i.e. ... Memory 1154 may include application software embodied in a non-transitory computer readable medium configured to execute as program instructions ....a sticker (e.g., sticker 150) may be stored in a data repository that is included in the computing device 102... Examples of the computing device 102 may include but are not limited to...a server... - Paragraphs 65, 130); Moore teaches in response the input requesting usage information of the media overlay, transmitting a request for the usage information of the media overlay to the server (i.e. .....The API server 218..includes an input-output (IO) module 802... Any incoming observer request from the observer client 504, e.g. for a particular report, is transmitted to the IO module 802..... - Paragraph 78).  The motivation to modify Blue with the teachings of Moore is the same as in claim 1.

In reference to claim 5:
Blue and Moore teach the system of claim 1, Moore teaches wherein the memory further stores instructions for causing the system to perform operations comprising: receiving, from the server, the information on usage of the media overlay by one or more other users via a respective one i.e. ... The API server 218 retrieves relevant usage data from the store 228 for generating report data, reporting on the one or many visitors' media usage, then sends the report data to the observer client 504 which provides reports of media usage to an observer.... - Paragraph 62).  The motivation to modify Blue with the teachings of Moore is the same as in claim 1.

In reference to claim 6:
Blue and Moore teach the system of claim 1, Moore teaches wherein the usage information includes one or more of: a number of views of the media overlay, a number of applications of the media overlay, and information regarding derivative media overlays created based on the media overlay (i.e. ... number of...viewers of a resource item.... - Paragraph 215).  The motivation to modify Blue with the teachings of Moore is the same as in claim 1.

In reference to claim 12:
Blue and Moore teach the system of claim 1, Blue teaches wherein generating the media overlay includes generating a name field in a data structure for the media overlay that includes a name for the media overlay received via the user interface (i.e. ... assign names or other designations to a sticker... - Paragraph 53).

In reference to independent claim 16:
A computer-implemented method comprising: capturing, by a computer system, an image using an image capture device; causing the image to be displayed a user interface of the computer system; receiving, via the user interface, a selection of an object within the image; generating a media overlay comprising the selected object; receiving input via the user interface requesting usage information of the media overlay; and causing the usage information of the media overlay 
- Claim 16 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 17:
The computer-implemented method of claim 16, wherein the usage information includes one or more of: a number of views of the media overlay, a number of applications of the media overlay, and information regarding derivative media overlays created based on the media overlay.
- Claim 16 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to independent claim 20:
A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising: capturing an image using an image capture device coupled to the computer system; causing the image to be displayed a user interface of the computer system; receiving, via the user interface, a selection of an object within the image; generating a media overlay comprising the selected object; receiving input via the user interface requesting usage information of the media overlay; and causing the usage information of the media overlay to be displayed on the user interface, the usage information of the media overlay comprising information corresponding to the distribution of the media overlay.
- Claim 20 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Claims 7- 11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. (US PGPub. No. 2018/0068475; Filed: Sep. 8, 2016) (hereinafter Blue) in view of Moore (US PGPub. No. 2011/0107241) and in further view of FELT et al. (US PGPub. No. 2015/0113441) (hereinafter FELT).

In reference to claim 7:
Blue and Moore teach the system of claim 6, wherein the memory further stores instructions for causing the system Blue and Moore do not teach to perform operations comprising: receiving, via the user interface, a request for controlling usage of the media overlay.  However, FELT teaches “....a first user device (e.g., UD-1), associated with a first user, may provide an image share instruction to an image storage server.... identifying one or more users that may be permitted to modify the image... the image owner may select to enable/disable particular users from modifying the image (e.g., generating layers....” (Paragraphs 12, 45). It would have been obvious to modify Blue and Moore with the teachings of FELT with the motivation to enable the image owner to have more control of the shared image and encourage interaction between users (Paragraph 1).

In reference to claim 8:
Blue, Moore and FELT teach the system of claim 7, Moore teaches wherein the usage information includes information regarding derivative media overlays (i.e. ... usage data representing use of items... type of item...an image... - Abstract; Paragraph 194) and FELT teaches wherein the request for controlling usage of the media overlay includes deleting the media overlay by a user associated with the media overlay to cause the server to delete the derivative media overlays (i.e. ... the image owner may select to...delete particular layers... image storage server 220 may publish an updated image that reflects the image owner's selection to...delete.... - Paragraph 45). The motivation to modify Blue and Moore with the teachings of FELT is the same as in claim 7.

In reference to claim 9:
Blue, Moore and FELT teach the system of claim 7, Moore teaches wherein the usage information includes information regarding derivative media overlays (i.e. ... usage data representing use of items... type of item...an image... - Abstract; Paragraph 194) and FELT teaches wherein the request for controlling usage of the media overlay includes performing a modification to the media overlay by a user associated with the media overlay to cause the server to perform the modification to the derivative media overlays (i.e. ... the image owner may select to...delete particular layers... image storage server 220 may publish an updated image that reflects the image owner's selection to...delete.... - Paragraph 45). The motivation to modify Blue and Moore with the teachings of FELT is the same as in claim 7.

In reference to claim 10:
Blue, Moore and FELT teach the system of claim 7, Moore teaches wherein the usage information includes information regarding derivative media overlays (i.e. ... usage data representing use of items... type of item...an image... - Abstract; Paragraph 194) and FELT teaches wherein the request for controlling usage of the media overlay includes a request to selectively deleting or modifying one or more derivative overlays from a plurality of derivative media overlays (i.e. ... the image owner may select to...delete particular layers... image storage server 220 may publish an updated image that reflects the image owner's selection to...delete.... - Paragraph 45). The motivation to modify Blue and Moore with the teachings of FELT is the same as in claim 7.

In reference to claim 11:
FELT teaches “...layer information field 420 may store attributes of a layer, such as.... a geographic location... identifying the geographic location based on a global positioning system (GPS) device associated with user device....” (Paragraph 36). It would have been obvious to modify Blue and Moore with the teachings of FELT with the motivation to enable more control of the shared image and encourage interaction between users (Paragraph 1).

In reference to claim 15:
Blue and Moore teach the system of claim 5, Blue and Moore do not teach wherein the instructions for controlling usage of the overlay further includes instructions for controlling distribution of the media overlay according to a list of the one or more users having permission to access the media overlay or the one or more users being prevented from accessing the media overlay.  However, FELT teaches “... an option to show/hide particular layers associated with a geographic location (e.g., by allowing the user to identify the geographic location on a map, or input information identifying the geographic location, such as an address, a zip code, a city, state, or town name, etc.)...” (Paragraph 50). It would have been obvious to modify Blue and Moore with the teachings of FELT with the motivation to enable the image owner to have more control of the shared image and encourage interaction between users (Paragraph 1).

In reference to claim 18:
The computer-implemented method of claim 17, further comprising comprising: receiving, via the user interface, a request for controlling usage of the media overlay.
- Claim 18 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to independent claim 19:
The computer-implemented method of claim 18, wherein the usage information includes information regarding derivative media overlays and wherein the request for controlling usage of the media overlay includes deleting the media overlay by a user associated with the media overlay to cause the server to delete the derivative media overlays, performing a modification to the media overlay by a user associated with the media overlay to cause the server to perform the modification to the derivative media overlay, or a request to selectively deleting or modifying one or more derivative overlays from a plurality of derivative media overlays.
- Claim 19 contains substantially similar subject matter as in claims 8-10, and is rejected along the same rationales.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. (US PGPub. No. 2018/0068475; Filed: Sep. 8, 2016) (hereinafter Blue) in view of Moore (US PGPub. No. 2011/0107241) and in further view of Graham et al. (US PGPub. No. 2004/0205537) (hereinafter Graham).

In reference to claim 13:
Blue and Moore teach the system of claim 12, wherein the memory further stores instructions for causing the system to perform operations comprising: Blue and Moore do not teach preventing the name field in the data structure for the media overlay to be modified after the media overlay is transmitted to the server.  However, Graham teaches “...server that stores the piece of content with a time stamp and an identifier of the user, and prevents any changes to the piece of content, the time stamp, and the identifier after the piece of content, the time stamp, and the identifier have been stored...” (Claim 40). It would have been obvious to modify Blue 

In reference to claim 14:
Blue and Moore teach the system of claim 12, wherein the memory further stores instructions for causing the system to perform operations comprising: Blue and Moore do not teach enforcing a unique name field for the media overlay.  However, Graham teaches “...assigning a unique identifier to the IP element....” (Paragraph 33).  The motivation to modify Blue and Moore with the teachings of Graham is the same as in claim 13.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174